Citation Nr: 0730917	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  96-46 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for a gastrointestinal 
disorder, to include a stomach ulcer.  

3.  Entitlement to an evaluation in excess of 30 percent for 
bilateral pneumothorax with right and left thoracotomy scars, 
from the initial grant of service connection.  

4.  Entitlement to an increased (compensable) evaluation for 
bilateral defective hearing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from August 1965 to July 1969.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 decision by the RO 
which denied service connection for a psychiatric disorder, 
including PTSD and stomach ulcers, and granted service 
connection for a lung and chest disorder, rated 30 percent 
disabling and bilateral defective hearing, rated 
noncompensable disabling.  In June 2004 and April 2007, the 
Board remanded the appeal to comply with the veteran's 
request for a personal hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

As an initial matter, the Board notes that there are 
deficiencies in the development of the issues on appeal that 
requires a remand to the RO for additional development.  

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), was signed into law.  This 
liberalizing law is applicable to this appeal.  The Act and 
implementing regulations provides, in part, that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  The Act also includes new notification 
provisions.  

In this case, while the veteran was provided with the 
appropriate regulations pertaining to VA's duty to assist 
under 38 C.F.R. § 3.159 in a supplemental statement of the 
case (SSOC) in April 2003, he has never been advised of the 
enactment of VCAA by letter as required under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b)(1) for any of 
the issues currently on appeal.  Such VCAA notice cannot be 
satisfied by post-decisional documents such as an SSOC.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
the veteran must be notified of VA's duty to assist under 
VCAA.  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Concerning the claim for a gastrointestinal disorder, 
including ulcers, the service medical records showed that the 
veteran was treated for gastrointestinal symptoms, diagnosed 
in September 1968 as alcoholic gastritis.  Post-service VA 
medical records show a diagnosis peptic ulcer in November 
1976, and reflux esophagitis with history of esophageal 
ulcer, on VA examination in May 1995.  However, the examiner 
did not offer any opinion as to the possible relationship, if 
any, between the more recent gastrointestinal findings and 
the veteran's symptoms in service.  Although the RO concluded 
that the veteran's symptoms in service resolved without 
residual disability, neither the Board nor the RO is 
competent to render a medical opinion.  See Jones v. 
Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. 
Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Therefore, the veteran should be 
afforded a VA examination to determine the nature and 
etiology of any current gastrointestinal disorder, and for an 
opinion as to any possible relationship to service.  

Concerning the claims for increased ratings, the Board notes 
that the most recent VA examinations of record are more than 
six years old.  The veteran's representative has stated that 
where a veteran claims a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the state of the condition, VA must 
provide a new examination.  The duty to assist includes 
providing a thorough and contemporaneous medical examination, 
especially where it is necessary to determine the current 
level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 
(1994).  

The old and the revised rating criteria for bronchial asthma, 
under which the veteran's current respiratory disorder is 
rated, is provided for the benefit of the pulmonary examiner.  
The rating criteria for bronchial asthma in effect prior to 
October 1996 provided as follows:  

6602  Asthma, bronchial:  
  Pronounced:  asthmatic attacks very frequently with severe
     dyspnea on slight exertion between attacks and with 
marked
     loss of weight or other evidence of severe impairment of 
health..............  100
  Severe:  frequent attacks of asthma (one or more attacks 
weekly), 
     marked dyspnea on exertion between attacks with only 
temporary
     relief by medication; more than light manual labor 
precluded..................   60
  Moderate:  asthmatic attacks rather frequent (separated by 
only 
     10-14 day intervals) with moderate dyspnea on exertion
     between attacks.........................................................................   30
  Mild:  paroxysms of asthmatic type breathing (high pitched 
expiratory 
     Wheezing and dyspnea) occurring several times a year 
with no
     clinical findings between attacks......................................................   
10

The revised criteria, effective from October 7, 1996, 
provides as follows:  

6602  Asthma, bronchial:  
  FEV-1 less than 40-percent predicted, or; FEV-1/FVC less 
     than 40 percent, or; more than one attack per week with 
     episodes of respiratory failure, or; requires daily use 
of 
     systemic (oral or parenteral) high dose corticosteroids 
or 
     immuno-suppressive 
medications..................................................  100
  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 
     to 55 percent, or; at least monthly visits to a 
physician 
     for required care of exacerbations, or; intermittent (at 
     least three per year) courses of systemic (oral or 
     parenteral) 
corticosteroids............................................................   60
  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 
     to 70 percent, or; daily inhalational or oral 
     bronchodilator therapy, or; inhalational anti-
inflammatory 
     
medication.............................................................
.....................   30
  FEV-1 of 71- to 80 percent predicted, or; FEV-1/FVC of 
     71 to 80 percent, or; intermittent inhalational or oral 
     bronchodilator 
therapy..............................................................
.........   10

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) for all of the issues 
currently on appeal, including what is 
required to establish a disability rating 
and effective date per Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for any 
psychiatric, gastrointestinal, 
respiratory, or hearing problems since 
June 2004.  After securing the necessary 
releases, the AMC should attempt to 
obtain copies of all medical records from 
the identified treatment sources not 
already of record, and associate them 
with the claims folder.  If records 
cannot be obtained, this should be noted 
in the claims folder, and the veteran 
should be notified and so advised.  

3.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
the nature and etiology of any current 
gastrointestinal problems.  The claims 
folder and a copy of this remand must be 
made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  All appropriate 
testing should be undertaken in 
connection with this examination.  If a 
chronic gastrointestinal disorder is 
identified, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that any identified 
disorder had its onset in military 
service.  The clinical findings and 
reasons that form the basis of the 
opinion should be clearly set forth in 
the report.  The findings should be typed 
or otherwise recorded in a legible manner 
for review purposes.  

4.  The veteran should be afforded a VA 
pulmonary examination to determine the 
current severity of his respiratory 
disorder.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner for review and a notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  All appropriate testing 
should be undertaken in connection with 
this examination, including pulmonary 
function studies.  The examiner should be 
advised that all manifestations covered 
in the rating schedule cited above must 
be addressed so that the Board may rate 
the veteran in accordance with the 
specified criteria.  

5.  The veteran should be afforded a VA 
audiological evaluation to determine the 
current severity of his bilateral 
defective hearing.  All indicated tests 
and studies should be accomplished.  

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
veteran is advised that his failure to 
report for a scheduled examination 
without good cause may have an adverse 
effect on his claims.  

7.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine if all medical 
findings necessary to rate the veteran's 
respiratory disorder and defective 
hearing have been provided and whether 
the examiners have responded to all 
questions posed.  If not, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2007).  

8.  After the requested development has 
been completed, the AMC should review and 
adjudicate the merits of the claims based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  The AMC should 
consider the old and the revised rating 
criteria for the respiratory disorder.  
See VAOPGCPREC 23-97 and Esteban v. 
Brown, 6 Vet. App. 259 (1994).  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

